            Case 4:82-cv-00866-DPM Document 5612 Filed 06/01/20 Page 1 of 3



                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                      CENTRAL DIVISION

LITTLE ROCK SCHOOL DISTRICT                                                               PLAINTIFF

V.                                        NO. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT NO. 1, ET AL.                                                                DEFENDANTS

EMILY McCLENDON, ET AL.                                                              INTERVENORS


                            MAY 31, 2020 FACILITIES STATUS REPORT

            Pulaski County Special School District for its updated report to the Court states:

            To the extent that previous subheadings are not apropos to this report, because there is no

new information to report as regards to them, they are not being repeated.

                                         PROGRESS REPORT

                                            Mills High School

            1.      Designs for the ROTC Building to house the Driven Program continue to be

evaluated.

            2.      The following projects have now been approved by the Board in April, and work

has begun:

                 a. The walls of the main corridors;

                 b. Multipurpose building locker room upgrades, (90% complete), see photographs,

                    attached here to as Exhibit 1; and

                 c. Trophy case upgrades.




                                                       1
7539828.1
            Case 4:82-cv-00866-DPM Document 5612 Filed 06/01/20 Page 2 of 3




                                          Mills Middle School

            3.    With regard to the HVAC, Petit and Petit has completed their design of the new

fresh air units. The pricing for installation came in high at one million dollars. PCSSD is re-

evaluating for better pricing. This is still under consideration.

            4.    Kitchen Sewer/Appliance upgrades project has started. Scheduled completion is

July.

                                       Sylvan Hills High School

            5.    Phase I: approximately 100% complete. The building is now in use.

            6.    Phrase II: the district is scheduled to take possession of the building during the third

week of June. The owner purchase items are being purchased for installation, including lockers,

furniture, low energy electronics, and appliances.

            7.    Phrase III: the Performing Arts Center roof is in progress, and the exterior walls are

being completed. See Field Reports, attached here to as Exhibit 2.

            8.    Phrase IV: for the multipurpose arena, the concrete is still being poured and the

framing has started. See attached Field Reports, supra.

                                        Robinson Middle School

            9.    Indoor practice facility finish out (second floor Driven program): construction

started on May 4, 2020. Scheduled completion is June or early July. See photographs, attached

here to as Exhibit 3.

            10.   After multiple efforts to find the best pricing, the Operations Division of PCSSD

will seek Board approval of a new sewer plant at an upcoming board meeting. The current price is

$354,346.



                                                     2
7539828.1
            Case 4:82-cv-00866-DPM Document 5612 Filed 06/01/20 Page 3 of 3




                                              Future Reports

            Unless the Court directs otherwise, PCSSD proposes to utilize the same reporting format

as this and the previous reports.



                                                M. Samuel Jones III (76060)
                                                Amanda G. Orcutt (2019102)
                                                Devin R. Bates (2016184)
                                                MITCHELL, WILLIAMS, SELIG,
                                                  GATES & WOODYARD, P.L.L.C.
                                                425 West Capitol Avenue, Suite 1800
                                                Little Rock, Arkansas 72201
                                                Telephone: (501) 688-8800
                                                Facsimile: (501) 688-8807
                                                sjones@mwlaw.com
                                                dbates@mwlaw.com

                                                and

                                                Jay Bequette
                                                Cody Kees
                                                Bequette Billingsley & Kees, P.A.
                                                425 West Capitol Ave., Suite 3200
                                                Little Rock, Arkansas 72201
                                                Telephone: (501) 374-1107
                                                Facsimile: (501) 374-5092
                                                Mobile: (501 590-4500
                                                jbequette@bbpalaw.com
                                                ckees@bbpalaw.com

                                                Attorneys for Pulaski County Special
                                                School District




                                                   3
7539828.1
